OPINION OF THE COURT
Mahoney, P. J.
Following an unsuccessful attempt to suppress his written confession, defendant was convicted after a jury trial at which the confession was admitted into evidence. The confession related defendant’s participation in the events of June 5, 1976, during which defendant’s stepmother was fatally shot and her companion seriously injured. Defendant urges several reasons why his confession should have been suppressed and found inadmissible at trial, only one of which has merit and requires discussion.
Five State troopers confronted defendant at his apartment at 5:00 a.m. on June 6, 1976. While at the apartment, one of the troopers found a plastic bag containing marihuana in plain view. Defendant was subsequently taken to various State Police substations where he was interrogated concerning the prior night’s shooting for approximately 18 hours. Although defendant gave two exculpatory statements during this period, the investigators indicated they felt he was lying, and defendant was ultimately arrested for possession of the previously discovered marihuana at 11:00 p.m. on June 6. He was then taken to the Cortland City Police Station where he was arraigned before a Judge who set bail at $5,000.
Defendant was rearraigned the following day at 9:00 a.m., and at 4:00 p.m. he again appeared before the Judge who this time released him on his own recognizance. Trooper Allen had taken defendant to see the Judge the third time. Upon being released, defendant accompanied Allen to the State Police substation in Cortland. After being advised of his rights, defendant confessed to the murder and assault at 5:30 p.m.
*75An understanding of the recent Court of Appeals decision in People v Rogers (48 NY2d 167) is essential for resolution of this appeal. In Rogers, the court held that once an attorney has entered the proceeding, a defendant in custody may not be further interrogated in the absence of counsel, and any information obtained through questioning in the absence of counsel cannot be used against that defendant. Departing from earlier cases which permitted questioning in the absence of counsel about a charge unrelated to that on which the defendant was represented (People v Hetherington, 27 NY2d 242; People v Taylor, 27 NY2d 327; see People v Hobson, 39 NY2d 479, 483), the Rogers court stated that "[w]e may not blithely override the importance of the attorney’s entry by permitting interrogation of an accused with respect to matters which some may perceive to be unrelated” (48 NY2d 167, 169).
Before deciding if the facts in this case fit within the Rogers rule, we turn first to the issue of whether the Rogers rule is even applicable since Rogers was not decided until after defendant’s conviction. The easy to apply common-law rule that cases on direct appeal received the benefit or detriment of changes in decisional law and that final judgments were not affected by subsequent changes is no longer valid (see People v Morales, 37 NY2d 262, 267-269). Instead, the United States Supreme Court has instructed that each constitutional rule of criminal procedure must be individually analyzed to determine if it will be given retroactive application (Johnson v New Jersey, 384 US 719, 728).
Three factors must be considered in determining whether a rule will be applied retroactively: (1) the purpose to be served by the new standards; (2) the extent of the reliance by law enforcement authorities on the old standards; and (3) the effect on the administration of justice of a retroactive application of the new standards (Desist v United States, 394 US 244, 249; Stovall v Denno, 388 US 293, 297; People v Morales, supra, p 269). The most important of these factors is the purpose to be served by the new constitutional rule (Desist v United States, supra), and retroactivity is not precluded by the mere fact that law enforcement authorities acted in reliance on prior decisional law, as was done in this case (Roberts v Russell, 392 US 293, 295; Witherspoon v Illinois, 391 US 510, 523, n 22).
We believe that the Rogers rule (supra) should be given retroactive effect. The rule was fashioned to guard an individ*76ual’s privilege against self incrimination and right to counsel. "[Rjight to counsel decisions are among those which have most commonly been deemed retroactive” (People v Morales, supra, p 270). This is so because denial of that right must almost invariably deny a fair trial (Arsenault v Massachusetts, 393 US 5, 6). Thus, in spite of the countervailing considerations presented by this case—reliance on the old rule of People v Taylor (27 NY2d 327, supra) and the potential impact of retroactivity upon the administration of justice, we hold that People v Rogers (supra) be given retroactive effect. (See People v Holcombe 74 AD2d 700; People v Hardy, 73 AD2d 830.)
Having decided that the Rogers rule applies to this case, we return to the question of whether the factual pattern presented fits within the rule. The Rogers rule is activated only in those situations where a defendant is in custody and his attorney has entered the proceeding. It is clear that defendant’s attorney had entered the proceeding prior to the questioning which ultimately elicited defendant’s confession. Defendant was represented on the drug charge at the 9:00 a.m. arraignment on June 7, 1976 by an attorney who indicated his willingness to be replaced by assigned counsel due to his own unfamiliarity with criminal matters and defendant’s inability to pay for private counsel. Following these remarks by his attorney, defendant requested assigned counsel which was never provided.
More troubling, however, is the issue of whether defendant remained in custody throughout the period of June 6— June 7, or whether there was a meaningful interruption of custody when he was released on his own recognizance and he then voluntarily accompanied Trooper Allen to the Cortland substation for further questioning. A review of defendant’s Huntley hearing and the order denying the motion to suppress discloses that this question remains unresolved. Defendant testified that he was in handcuffs when taken by Trooper Allen to see the Judge and that he remained shackled while he was taken to the State Police substation in Cortland. Allen disputed this and testified that defendant voluntarily agreed to accompany him. In denying defendant’s motion to suppress his confession, the trial court made no finding as to custody since it found that Miranda warnings had been given prior to the statement. Since the court was acting prior to the decision in People v Rogers (supra), it was not concerned with the *77question of whether custody had been interrupted. However, since that issue is now critical to resolution of this appeal and the record contains conflicting testimony concerning the circumstances surrounding defendant’s release on June 7, 1976, the matter should be remitted and a hearing held on the issue of custody.
The decision should be withheld, and the matter remitted to the County Court of Schuyler County for further proceedings not inconsistent herewith.